          3:20-cv-03143-SEM-TSH # 12            Page 1 of 2                                              E-FILED
                                                                       Monday, 31 August, 2020 10:13:17 AM
                                                                               Clerk, U.S. District Court, ILCD
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
RJH Management Corp. d/b/a Golden               )
Corral, and all others similarly situated,      )
                                                )
                         Plaintiff,             )       Civil Action No. 20-cv-3143
                                                )
                                                )
v.                                              )
                                                )
Certain Underwriters at Lloyds, London          )
Subscribing to Policy Certificate No.           )
TNR 19 8538,                                    )
                      Defendants.               )
                                  STIPULATION OF DISMISSAL
          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the Parties hereby

stipulate to the dismissal of this action, with prejudice, with each party to bear its own fees and

costs.

Dated:     August 31, 2020

     /s/Joseph M. Vanek                               /s/ Seth M. Erickson
      Joseph M. Vanek                                 Seth M. Erickson
      Greg Shinall                                    Troutman Pepper Hamilton Sanders LLP
      Gregg R. Hague                                  227 West Monroe, Suite 3900
      John P. Bjork                                   Chicago, IL 60606
      Sperling & Slater, P.C.                         312-759-5930
      55 West Monroe Street, Suite 3200               seth.erickson@troutman.com
      Chicago, IL 60603
      312-641-3200                                    Counsel for Defendants
      jvanek@sperling-law.com                         Certain Underwriters at Lloyds, London
                                                      Subscribing to Policy Certificate No. TNR
     David E. Woodward                                19 8538
     Woodward Law Offices, LLP
     200 East 90th Drive
     Merrillville, Indiana 46410
     dwoodward@wbbklaw.com
     Counsel for Plaintiff
     RJH Management Corp.
       3:20-cv-03143-SEM-TSH # 12           Page 2 of 2



                               CERTIFICATE OF SERVICE

       I, Joseph M. Vanek, attorney for Plaintiff, RJH Management Corp., certify that on August

31, 2020, I filed the foregoing Stipulation of Dismissal via CM/ECF filing system.



Dated: August 31, 2020                                       /s/ Joseph M. Vanek
                                                             Joseph M. Vanek
